 

Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

LICENSE AGREEMENT

 

BETWEEN

 

ENDOCYTE, INC

 

AND

 

PURDUE RESEARCH FOUNDATION

 

OCTOBER 21, 1998

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT is entered on this 21st
day of October, 1998 (the “Amended and Restated Effective Date”) and it amends
and restates the EXCLUSIVE LICENSE AGREEMENT entered into on the 17th day of
July, 1998 and shall be effective as of the 21st day of December, 1995
(“Effective Date”) by and between PURDUE RESEARCH FOUNDATION, a corporation of
Indiana having an address at West Lafayette, Indiana 47907 (hereinafter “PRF”),
and Endocyte Corporation, an Indiana corporation, having a place of business at
Lafayette, Indiana (hereinafter “LICENSEE”), PRF and LICENSEE collectively
referred to hereinafter as “the Parties.”

 

WITNESSETH:

 

WHEREAS, PRF is the owner by assignment of those United States Patents and
corresponding patents in other countries all as set forth in Appendix A attached
hereto (hereinafter, together with all divisions, continuations,
continuations-in-part, foreign counterparts, and reissues thereof, called the
“Patents”); and

 

WHEREAS, PRF and LICENSEE have previously executed an amendment to the Exclusive
License Agreement (Appendix B), on July 17, 1998 and December 2, 1996 effective
as of December 21, 1995. LICENSEE and PRF agree that the terms and conditions of
this Exclusive License Agreement shall supercede and take precedence over the
previous Exclusive License Agreement (Appendix B) signed on July 17, 1998.

 

WHEREAS, LICENSEE desires license rights under such Patents and PRF is willing
to grant such license rights under the terms and conditions hereinafter set
forth;

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
hereinafter set forth, the Parties hereto agree as follows:

 

ARTICLE I — DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

1.1“Affiliate” shall mean a corporation, company, partnership, or other business
entity which controls or is controlled by, or is under common control with, the
designated party. In the case of a corporation or company, “control” means
ownership either directly or indirectly of at least fifty percent (50%) of the
shares of stock entitled to vote for the election of directors. The term
“Affiliate” shall not include a third-party sublicensee of LICENSEE.

 

1.2“FDA Approval” shall mean final approval from the United States Food and Drug
Administration to distribute, market and sell any Licensed Product in the United
States.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

1.3“Licensed Products” shall mean products falling within the scope of a Valid
Claim or claims of the Patents or made by processes within the scope of a Valid
Claim or claims of the Patents.

 

1.4“Sales Value” shall mean (i) in the case of Licensed Products sold to third
parties, the invoice price, F.O.B place of manufacture, exclusive of sales
taxes, packing, shipping and insurance charges, and less returns, allowances,
and discounts actually allowed; and (ii) in the case of any use of any Licensed
Product by LICENSEE, any Affiliate or any third party for the purpose of any
testing or studies necessary to obtain FDA Approval, Zero Dollars ($0.00).

 

1.5“Valid Claim” shall mean any claim contained in any pending patent
application or issued patent included within the Patents which has not been
abandoned or declared invalid in a non-appealable order, as the case may be, and
which would be infringed by the manufacture, use or sale of Licensed Products in
the absence of the licenses granted hereunder.

 

1.6“Territory” shall mean all countries, worldwide.

 

1.7“Field of Use” shall mean:

 

(a)All Diagnostic and Imaging Applications; and

 

(b)All Therapeutic Applications.

 

1.8“Therapeutic Applications” shall mean any use of a Licensed Product for the
prevention or treatment of disease or injury.

 

1.9“Diagnostic or Imaging Applications” shall mean any use of a Licensed Product
for purposes of the investigation or determination of the nature or extent of
any disease or injury.

 

1.10“Know-How” shall mean any and all confidential unpatented and/or
non-patentable data, materials, samples and other information owned and
controlled by PRF which relate to the Patents or which is useful in the
Manufacture, use or sale of Licensed Products.

 

ARTICLE II — GRANTS

 

2.1PRF grants, subject to the terms of this Agreement, to LICENSEE a
royalty-bearing, exclusive license under the Patents to make, to have made, use,
sell and import and sell Licensed Products in the Field of Use in the Territory.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-2-

 

  

2.2PRF grants, subject to the terms of this Agreement, to LICENSEE a
non-exclusive license under the Know-How to make, to have made, use, sell and
import and sell Licensed Products in the Field of Use in the Territory.

 

2.3LICENSEE shall have the right to grant sublicenses under the license granted
herein, and to extend the sublicenses to any third party or Affiliate of
LICENSEE. LICENSEE shall notify PRF promptly of any grant of sublicense
hereunder and the terms thereof.

 

2.4PRF shall reserve, and the license granted shall be subject to the
royalty-free right in PRF (or in Purdue University, if PRF’s rights are assigned
to the University) to make or have made for its use (but not to sell) the
products or devices (or the rights to practice the process, if a process
invention) under each patent, provided that such reserved rights shall be used
by PRF (or the University as the case may be) solely for educational and
research purposes and not for commercial purposes.

 

2.5All rights reserved to the United States Government and others under Public
Law 96-517 and 98-620 shall remain and shall in no way be affected by this
Agreement. Portions of the Patents were developed under Grant 89-45-DC8-88-11465
awarded by the National Science Foundation.

 

2.6PRF hereby warrants that it is the owner of the Patents and that such Patents
are not subject to any lien, encumbrance, license or claim of ownership of any
third party, except to the extent stated in Section 2.4, in derogation of the
rights granted to LICENSEE in this Agreement.

 

ARTICLE III — DUE DILIGENCE

 

3.1(a) LICENSEE shall use its commercially reasonable efforts to bring one or
more Licensed Products in the Field of Use to market through program for
exploitation of Patents. LICENSEE shall supply to PRF a business and project
plan for the Licensed Products to PRF no later than twelve (12) months after the
Effective Date.

 

(b) LICENSEE further agrees to secure $[*] to be expended for the testing and
development of the Licensed Products. Once this initial funding of $[*] has been
expended (the “Crossover Date”), LICENSEE shall provide evidence of obtaining
Additional Support needed to develop the technology. Additional support shall be
defined as:

 

(I)Having secured additional funding of at least $[*]; or

 

(II)Enter into a venture for the development and commercialization of the
Diagnostic Imaging and Therapeutic applications of the Licensed Products.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-3-

 

  

(c) If after [*] after the Crossover Date the LICENSEE has not provided evidence
of Additional Support, this Agreement may be terminated on written notice of
PRF.

 

(d) LICENSEE further agrees to begin the development of Therapeutic Applications
of the Licensed Products, other than those involving Gene Therapy, no later than
[*] from the Effective Date.

 

(e) LICENSEE further agrees to provide evidence of being in bona fide
negotiations or in-house development for Gene Therapy applications no later than
[*] from the Effective Date.

 

(f) LICENSEE further agrees to provide $[*] over a three year period from
Effective Date to fund research at Purdue University.

 

3.2Commencing twenty-four (24) months following FDA Approval, if , at any time,
PRF is of the reasonable opinion that LICENSEE is not meeting the public demand,
as outlined below, for Licensed Products, PRF shall notify LICENSEE to that
effect and LICENSEE shall have six (6) months after such notice within which to
meet such demand or to make other arrangements satisfactory to PRF. If at the
end of six (6) months’ period PRF is not satisfied that the public demand is or
will be reasonably met by LICENSEE, PRF may, at its option, terminate the
license or convert the exclusive license to a non-exclusive license upon sixty
(60) days’ notice to LICENSEE. Net sales, based upon Sales Value, of [*] or more
of the Licensed Products by LICENSEE and any sublicensees during the first
twenty-four (24) following FDA Approval shall be regarded by PRF as meeting the
public demand.

 

ARTICLE IV — PRF ROYALTY OBLIGATIONS

 

4.1LICENSEE shall pay PRF licensing fees according to the following schedule:

 

(a)$[*] on the Effective Date;

 

(b)$[*] the Effective Date;

 

(c)$[*] the Effective Date;

 

(d)$[*] the Effective Date; and

 

(e)$[*] the Effective Date.

 

4.2Subject to all the terms and conditions of this Agreement, for each calendar
year this Agreement is in effect, LICENSEE shall pay to PRF an earned royalty,
which shall be agreed to in writing by the parties and which shall not exceed
the maximum percentages set forth below, calculated as a percentage of the Sales
Value of Licensed Products made, used, sold or imported by LICENSEE, it
sublicensees or its Affiliates in each country of the Territory in which there
is (are) valid unexpired Patents. The royalties due hereunder shall be payable
on a country-by-country basis in each country until the expiration of the last
to expire of the Patents covering the Licensed Products or the manufacture use
or sale of the Licensed Products in such country. The royalty percentage shall
be [*] of the Sales Value of Licensed Products used or sold.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-4-

 

  

At any time during the term of this Agreement, the parties shall be free to
renegotiate, in good faith, the earned royalty percentages previously agreed to;
provided that, in no event shall the renegotiated royalty percentages exceed the
royalty percentages set forth above.

 

4.3LICENSEE shall pay to PRF an annual minimum royalty for each calendar year
during the life of this Agreement beginning in calendar year 1998. The minimum
royalty shall be payable on or before December 31 of each such calendar year.
The minimum royalties shall be as follows:

 

2002  $[*]  2003  $[*]  2004  $[*]  2005  $[*]  Each year thereafter  $12,500 

 

If earned royalties for any calendar year do not equal or exceed the minimum
royalty owed for that calendar year, LICENSEE shall pay PRF an amount equal to
the difference between the calendar year earned royalty and the calendar year
minimum royalty, said amount payable on or before January 31 of the next
following calendar year.

 

ARTICLE V — RECORDS, REPORTS, PAYMENTS

 

5.1LICENSEE shall keep accurate books and records showing all sales and use by
LICENSEE and its sublicensee of Licensed Products, together with such other
information as shall be necessary to enable earned royalties to be computed, and
such books and records showing all sales and use by LICENSEE and its sublicensee
of Licensed Products shall be kept for a period of three (3) years from the
creation of such books and records. On or before the last day of March, June,
September, and December of each year during the life of this Agreement, LICENSEE
shall render to PRF a written report showing the calculation, in reasonable
detail, of earned royalty for the preceding calendar quarter and shall accompany
each such report with payment of any amount shown to be due. Such reports are to
be made by LICENSEE whether or not royalties are owed. Such reports and any
royalties due will be made to PRF within thirty (30) days of the end of each
calendar quarter. Not more than once per calendar year during the term of this
Agreement, LICENSEE’s records and books shall be open during reasonable business
hours for reasonable inspection by a certified public accountant appointed and
paid for by PRF and reasonably acceptable to LICENSEE, to determine the accuracy
of such royalty statements and payments but for not other purpose. PRF agrees
that it and its designees shall keep confidential and shall not disclose or use
for purposes other than those set forth in Section 5.1, any information, report
or document provided to or made available to PRF or its designee.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-5-

 

  

ARTICLE VI — PATENT PROSECUTION

 

6.1As between PRF and LICENSEE, PRF shall have responsibility for filing,
prosecution and maintenance of all Patents in the Territory. LICENSEE shall have
the right to review pending Patent applications and make recommendations to PRF
concerning them. PRF will consider in good faith all reasonable suggestions of
LICENSEE with respect thereto. PRF agrees to keep LICENSEE informed of the
course of patent prosecution or other proceedings with respect to the Patents
within the Territory. In the event PRF elects not to file, prosecute or maintain
any or all of the Patents in the Territory, PRF shall assign this responsibility
to LICENSEE and cooperate to assure the filing, prosecution and maintenance of
all Patents. The parties shall hold all information disclosed to it under this
Section as confidential.

 

6.2LICENSEE shall have the right but not the obligation to seek extensions of
the terms of PATENTS in the Territory. At LICENSEE’S request, PRF shall either
diligently seek to obtain such extensions or authorize LICENSEE to act as PRF’s
agent for the purpose of making any application for any extensions of the term
of Patents and provide reasonable assistance therefor to LICENSEE, in either
event, at LICENSEE’s expense.

 

6.3PRF shall promptly provide LICENSEE copies of all notices and correspondence
to or from the U.S .Patent and Trademark Office and any foreign patent offices.

 

6.4Payment of all fees and costs relating to the filing, prosecution, and
maintenance of the Patents shall be the responsibility of LICENSEE, whether or
not such fees and costs were incurred before or after the date of this
Agreement. PRF acknowledges receipt of patent expenses in the amount of
$209,705.41 (see Appendix C) which covers all prior patent expenses through
April 30, 1998.

 

6.5PRF will provide all requested Know-How to LICENSEE at LICENSEE’s expense.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-6-

 

  

ARTICLE VII— INFRINGEMENT/ENFORCEMENT

 

7.1If during the term of this Agreement one ore more Patents licensed hereunder
is or appears to be infringed by a third party within the Field of Use, then the
party having knowledge thereof shall notify the other and the parties shall
consult to consider what, if any, action should be taken. Under no circumstances
shall PRF have the obligation to enforce Patents. LICENSEE shall have the first
right (but not the obligation) to notify the infringer and/or initiate
litigation or legal proceedings to abate the infringement. In the event LICENSEE
commences litigation, LICENSEE shall notify PRF in writing that the litigation
has been commenced. PRF may elect to join in any such legal proceedings against
the alleged infringer. In the event LICENSEE has not initiated such legal
proceedings within six (6) months after becoming aware of the infringement, then
PRF may initiate such legal proceedings on its own behalf; and thereafter,
LICENSEE may elect to join in those proceedings.

 

7.2If PRF elects to join in legal proceedings commenced by LICENSEE or
sublicensee, or if LICENSEE or sublicensee elected to join in legal proceedings
commanded by PRF, all fees and costs incurred therein, and all damages shall be
the responsibility of PRF. If one Party elects not to join in legal proceedings
initiated by the other Party, then the initiating Party shall be responsible for
all fees and costs incurred therein. All reasonable costs and expenses incurred
as a result of said legal proceedings shall be recoverable by LICENSEE or
sublicensee out of damages and awards recovered by LICENSEE, sublicensee and/or
PRF. Any remaining amounts from damages and awards, once costs and expenses have
been recovered, shall be divided between LICENSEE and PRF as follows: LICENSEE
shall retain seventy-five percent (75%) and PRF shall retain twenty-five percent
(25%) of the damages and awards recovered by LICENSEE. Each Party shall
reasonably cooperate with the other Party, whether joining or not, in the
conduct of the proceedings (such as by joining in name only); however, where PRF
is joined in any such legal proceedings in name only as a necessary party and
not at its election, then LICENSEE shall indemnify and hold harmless PRF from
and against any and all actions, claims, and counterclaims brought against PRF,
and LICENSEE agrees to pay all legal expenses, damages, and costs which may be
finally assessed against PRF in such actions, claims, and counterclaims.

 

7.3PRF makes no warranty that the subject matter of the invention licensed
hereunder will not infringe any third party patent and PRF makes no covenant
either to defend any infringement charge by a third party or to institute action
against infringers of any Patents hereby licensed.

  

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-7-

 

  



7.4If LICENSEE, any sublicensee or customer is named as a defendant in a lawsuit
(hereinafter “Defendant”) charging Defendant with patent infringement as a
result of its manufacture or sale of Licensed Products or its use of Licensed
Products as disclosed in Patents or otherwise contending that Defendant does not
have the right to manufacture, sell or so use Licensed Products, and LICENSEE so
notifies PRF that such a lawsuit has been filed and provides PRF with copies of
the Complaint and all papers associated with its filing. LICENSEE shall have the
right to establish an Escrow Account for the mutual benefit of PRF and LICENSEE.
For so long as LICENSEE bears any liability for costs or damages as a result of
such lawsuit LICENSEE shall be entitled to deposit one-half (1/2) of the royalty
payments to be paid to PRF under Paragraph 4.2 hereof into said Escrow Account.
The other one-half (1/2) of the royalty payments required to be paid under
Paragraph 4.2 hereof shall continue to be paid to PRF under the terms of this
Agreement. If no royalty payments are yet due PRF during the period of the
defense of any such alleged infringement, LICENSEE shall be entitled to accrue a
credit for all sums expended to pay any costs and to pay any damages which may
be awarded for infringement, and to offset these expenditures against any
royalties to be paid to PRF.

  



The amounts deposited into the Escrow Account shall be used to pay LICENSEE’s
out-of-pocket monetary expenses actually incurred in defending the lawsuit,
including attorneys’ fees and any damages assessed against Defendant based
specifically and only on Defendant’s manufacture, use or sale of Licensed
Products. The Escrow account shall be established as a Federally Insured deposit
account earning interest not less than money market or equivalent rates. The
agreement establishing the Escrow Account shall require the Escrow Agent to
provide PRF and LICENSEE with accurate accounting reports, to reimburse LICENSEE
for its said expenses as approved in writing by PRF, and to remit to PRF any
balance left in said account immediately all costs have been paid and all damage
awards have been satisfied. PRF shall approve all of out-of-pocket expenses for
reimbursement by the Escrow Agent provided the expenses are accurately
documented for PRF and shown to be reasonably necessary to the defense of the
lawsuit or an actual payment of assessed damages. LICENSEE shall have no
recourse against PRF concerning such a lawsuit other than the provisions of this
Section 7.4.

 

ARTICLE VIII — PRODUCT LIABILITY

 

8.1LICENSEE shall indemnify and save PRF and/or Purdue University harmless from
any and all claims, demands, actions and causes of action against, PRF whether
groundless or not, in connection with any and all injuries, losses, damages or
liability of any kind whatsoever arising, directly or indirectly, out of use,
distribution, or sale of Licensed Products by or through the LICENSEE or its
Affiliates or sublicensees whether or not the claims, demands, actions or causes
of action are alleged to have resulted in whole or in part from the negligent
acts or omissions of PRF and/or Purdue University or from acts or omissions of
such persons for which they are or any of them would otherwise be strictly
liable. This indemnification obligation shall include, without limiting the
generality of the foregoing, reasonable attorney fees and other costs or
expenses incurred in connection with the defense of any and all such claims,
demands, actions, or causes of action, and shall extend to the Trustees,
officers, employees, and agents of PRF and/or Purdue University. This
indemnification obligation does not extend to any occurrences or events whether
at the PRF’s or Purdue University’s facilities or elsewhere except those
occurring in connection with the use, distribution, or sale of Licensed Products
by or through LICENSEE, or its Affiliates.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-8-

 

  

8.2LICENSEE shall obtain and carry in full force and effect liability insurance
which shall protect LICENSEE and PRF in regard to the events covered by
Section 8.1 herein. LICENSEE shall name PRF as an additional name insured on
said liability insurance. The policy of said liability insurance shall require
written notice of termination to be provided to PRF at least thirty (30) days
prior to expiration or other cancellation thereof.

 

8.3PRF hereby warrants that as of the Effective Date, it is aware of no fact
which places the validity of the Patents into question. Further, PRF hereby
warrants that as of the Effective Date, it is unaware of any patent or claim by
any third party upon the basis of which PRF has any reason to believe that the
making, using or selling of any Licensed Product will infringe any valid United
States patent.

 

8.4EXCEPT TO THE EXTENT EXPRESSLY STATED TO THE CONTRARY IN THIS AGREEMENT, PRF
SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AS TO THE CONDITION, MERCHANTABILITY, DESIGN, OPERATION OR FITNESS FOR
USE OF LICENSED PRODUCTS OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO LICENSED PRODUCTS OR LICENSED PATENTS. PRF
EXPRESSLY MAKES NO WARRANTY OF VALIDITY OF PATENTS LICENSED HEREUNDER.

 

ARTICLE IX — EXPORT CONTROLS

 

9.1It is understood that PRF is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the Export Administration Act of 1979), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and regulations. The transfer of certain technical data and commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by LICENSEE that LICENSEE shall not export data or
commodities to certain foreign countries without prior approval of such agency.
PRF neither represents that a license shall not be required nor that, if
required, it shall be issued.

 



[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-9-

 

  

ARTICLE X — NON-USE OF NAMES

 

10.1LICENSEE shall not use the names of the Purdue Research Foundation nor
Purdue University nor any of its employees, nor any adaptation thereof, in any
advertising, promotional or sales literature without prior written consent
obtained from PRF in each case, except that LICENSEE may state that it is
licensed by PRF under one or more of the Patents and/or applications comprising
the Patents.

  

10.2LICENSEE agrees that it will not under any circumstances advertise or
otherwise state or imply that PRF or Purdue University has tested or approved
any product or process.

 

ARTICLE XI — ASSIGNMENT

 

11.1This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their successors and permitted assigns. LICENSEE shall be permitted to
assign its rights and obligations under this Agreement upon the written consent
of PRF, which shall not be unreasonably withheld.

 

ARTICLE XII — TERMINATION

 

12.1If LICENSEE shall be in default of any material obligation hereunder, and
shall fail to remedy such default within ninety (90) days after notice thereof
by PRF, this Agreement may be terminated at the option of PRF by notice to that
effect.

 

12.2LICENSEE shall have the right to terminate this Agreement at any time by
giving notice in writing to PRF of its intent to do so at least sixty (60) days
prior to a termination date designated in said notice. In the event this
Agreement is terminated pursuant to this paragraph 12.2, LICENSEE must pay PRF,
not later than sixty (60) days after said designated termination, any royalties
due under Article IV prior to the designated termination date.

 

12.3In the event of any termination under this Article, LICENSEE shall, at PRF’s
request, assign its rights under any sublicense agreement hereunder to PRF.

 

12.4Unless otherwise terminated as provided herein, this Agreement shall remain
in full force and effect until the expiration of the last-to-expire of the Valid
Claim or Claims.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-10-

 

 





12.5This License Agreement shall be voidable by PRF in the event LICENSEE files
bankruptcy.

 

ARTICLE XIII — PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS

 

13.1Service of all notices or reports provided for herein shall be deemed duly
given if sent by registered or certified mail, postage prepaid, to the addresses
below. The date of mailing shall be the date of such notice.



 

LICENSEE: President   Endocyte Corporation   1205 Kent Avenue   West Lafayette,
Indiana 47906     PRF: Office of Technology Transfer (P-88080)   Purdue Research
Foundation   1063 Hovde Hall, Room 300   West Lafayette, IN 47907-1063

 

13.2LICENSEE agrees to give PRF reasonable notice of all management meetings to
be held by LICENSEE involving the Licensed Products and will permit PRF to
attend all such meetings.

 

ARTICLE XIV — GENERAL

 

14.1PRF warrants and represents that as of the date of this Agreement it is the
exclusive and sole owner of the Patents and that PRF has the right to make the
conveyances set forth herein.

 

14.2LICENSEE shall mark the Licensed Products in accordance with 35 U.S.C. 287
and shall require same of any Affiliates or sublicensees.

 

14.3PRF shall not be liable to LICENSEE for failure by LICENSEE to obtain profit
or income from Licensed Products.

 

14.3This Agreement shall be construed according to the laws of the State of
Indiana. It constitutes the entire agreement between the Parties hereto with
respect to the subject matter hereof and may not be modified or extended except
by written document signed by an executive officer of the Parties.

 

14.4IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-11-

 

  

PURDUE RESEARCH FOUNDATION   ENDOCYTE CORPORATION   (PRF)   (LICENSEE)          
/s/ William E. Baitinger   /s/ P. Ron Ellis           Signature   Signature    
      William E. Baitinger
Senior Technology Mgr.   P. Ron Ellis           Typed Name   Typed Name        
      President and CEO           Title   Title  

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-12-

 

  

APPENDIX A

 

United States Patents Granted and Applications Pending

 

Purdue                     Reference           Issue/Filing         Number  
Matter #   Serial #   Date   Title   Status                       P-88080.10.US
  20035   07/498,762   3/28/90
4/28/92   Method of Enhanced Transmembrane Transport of Exogenous Molecules
(continuation of P-88080 now abandoned) (biotin, riboflavin)   (CIP of
07/331,816, 4/30/89 ABAN) Patent No. 5,108,921;
Expires 4/28/2009                       P-88080.20.US   21712   07/851,544  
3/13/92
5/16/95   Method of Enhanced Transmembrane Transport of Exogenous Molecules
(folate)   U.S. Patent No. 5,416,016
Expires 5/16/2012                       P-88080.30.US   25043   08/349,407  
12/05/94
6/3/97   Method of Enhanced Transmembrane Transport of Exogenous Molecules
(thiamin)   U.S. Patent No. 5,635,382
Expires 12/5/2014                       P-88080.3A.US   28035   08/784,019  
1/15/97
10/13/98   Method for Targeting a Diagnostic Agent to Cells (no transmembrane
transport required)   U.S. Patent No. 5,820,847
Expires 1/15/2017                       P-88080.40.US   25124   08/442,174  
5/16/95
11/18/97   Composition and Method for Tumor Imaging   U.S. Patent No. 5,688,488
Expires 5/16/2015                       P-96114.00.US   62306   N/A   10/16/98  
Folic Acid Derivatives   U.S. Nationalized PCT filed 4/17/00                    
              —       Provisional Filed

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

Purdue                     Reference           Issue/Filing         Number  
Matter #   Serial #   Date   Title   Status                       P-99072.P1.US
  65007   N/A   3/31/00   Method of Treatment Using Lignad-Immunogen Conjugates
   

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-2-

 

  

U.S. Parent: Matter No. 20035 (P-88080.1), U.S. Patent 5,108,921

 

FOREIGN COUNTERPARTS

 

Purdue Ref. #   Matter#   Application No.   Country Filed   Status              
    P-88080.10.EP   21407   90906542.7-21   E.P.C.   Application published
1/22/92 as Publication No. 0466816; Application granted 11/26/97
Claims directed to biotin and folate                   P-88080.10.JP   21408  
2-506140   Japan   Application filed: 4/2/90
Requested Exam 3/13/97 claims conformed to EPO                   P-88080.10.IE  
20070   1201/90   Ireland   Application filed: 4/3/90
Copy of EPO granted application filed                   P-88080.10.CA   20071  
2013582-4   Canada   Application filed: 4/2/90
Requested Exam 3/13/97 claims conformed to EPO                   P-88080.10.IL  
20072   93983   Israel   Application filed: 4/2/90
Application issued May 19, 1997
Expires 4/2/2010                   P-88080.10.ZA   20073   90/2538   South
Africa   Patent Issued: 1/30/91
Patent No. 90/2538
Expires April 3, 2010                       20080   —   Singapore   Application
abandoned November 11, 1997

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-3-

 

  

Purdue Ref #   Matter#   Application No.   Country Filed   Status              
    P-88080.10.AT   28833   90906542.7-2105   Austria   Issued 11/26/97
Patent No. ATE 160583T                   P-88080.10.BE   28834   90906542.7-2105
  Belgium   Issued 11/26/97
Patent No. 0466816                   P-88080.10.CH   28835   90906542.7-2105  
Switzerland   Issued 11/26/97
Patent No. 0466816                   P-88080.10.DE   28836   90906542.7-2105  
Germany   Issued 11/26/97
Patent No. 69031763.8                   P-88080.10.DK   28837   90906542.7-2105
  Denmark   Issued 11/26/97
Patent No. 0466816                   P-88080.10.ES   28838   90906542.7-2105  
Spain   Issued 11/26/97
Patent No. 0466816                   P-88080.10.FR   28839   90906542.7-2105  
France   Issued 11/26/97
Patent No. 0466816                   P-88080.10.GB   28840   90906542.7-2105  
Great Britain   Issued 11/26/97
Patent No. 0466816                   P-88080.10.IT   28841   90906542.7-2105  
Italy   Issued 11/26/97
Patent No. 0466816

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-4-

 

  

U.S. Parent: Matter No. 20035 (P-88080.1), U.S. Patent 5,108,921

 

FOREIGN COUNTERPARTS

 

Purdue Ref #   Matter#   Application No.   Country Filed   Status              
    P-88080.10.LU   28842   90906542.7-2105   Luxemburg   Issued 11/26/97
Patent No. 0466816                   P-88080.10.NL   28843   90906542.7-2105  
Netherlands   Issued 11/26/97
Patent No. 0466816                   P-88080.10.SE   28844   90906542.7-2105  
Sweden   Issued 11/26/97
Patent No. 0466816

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-5-

 

  

U.S. Parent: Matter No. 25124 (P-94096), U.S. Patent No. 5,688,488

 

FOREIGN COUNTERPARTS

 

Purdue Ref #   Matter#   Application No.   Country Filed   Status              
    P-94096.00.WO   26855   PCT/US96/07002   PCT   Abandoned in favor of
national applications                   P-94096.00.CA   29190   2220008   Canada
  Application filed 5/16/96
Request for Exam filed 3/97                   P-94096.00.EP   29191   96916476.3
  E.P.C.   Application filed 5/16/96                   P-94096.00.JP   29192  
08-535034   Japan   Application filed: 5/16/96
Request for Exam filed 3/97

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-6-

 

  

APPENDIX B

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS AGREEMENT is entered on this 17 th day of July, 1998 and shall be effective
as of the 21 st day of December, 1995 (“Effective Date”) by and between PURDUE
RESEARCH FOUNDATION, a corporation of Indiana having an address at West
Lafayette, Indiana 47907 (hereinafter “PRF”), and Endocyte Corporation, an
Indiana corporation, having a place of business at Lafayette, Indiana
(hereinafter “LICENSEE”), PRF and LICENSEE collectively referred to hereinafter
as “the Parties.”

 

WITNESSETH:

 

WHEREAS, PRF is the owner by assignment of those United States Patents and
corresponding patents in other countries all as set forth in Appendix A attached
hereto (hereinafter, together with all divisions, continuations,
continuations-in-part, foreign counterparts, and reissues thereof, called the
“Patents”); and

 

WHEREAS, PRF and LICENSEE have previously executed an Exclusive License
Agreement (Appendix B), dated December 2, 1996. LICENSEE and PRF agree that the
terms and conditions of this Exclusive License Agreement shall supercede and
take precedence over the previous Exclusive License Agreement (Appendix B)
issued on December 2, 1996.

 

WHEREAS, LICENSEE desires expanded license rights under such Patents and PRF is
willing to grant such license rights under the terms and conditions hereinafter
set forth;

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
hereinafter set forth, the Parties hereto agree as follows:

 

ARTICLE I — DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

1.1“Affiliate” shall mean a corporation, company, partnership, or other business
entity which controls or is controlled by, or is under common control with, the
designated party. In the case of a corporation or company, “control” means
ownership either directly or indirectly of at least fifty percent (50%) of the
shares of stock entitled to vote for the election of directors. The term
“Affiliate” shall not include a third-party sublicensee of LICENSEE.

 

1.2“FDA Approval” shall mean final approval from the United States Food and Drug
Administration to distribute, market and sell any Licensed Product in the United
States.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

1.3“Licensed Products” shall mean products falling within the scope of a Valid
Claim or claims of the Patents or made by processes within the scope of a Valid
Claim or claims of the Patents.

 

1.4“Sales Value” shall mean (i) in the case of Licensed Products used by
LICENSEE or its Affiliates, the list price thereof for sales to third parties;
(ii) in the case of Licensed Products sold to third parties, the invoice price,
F.O.B place of manufacture, exclusive of sales taxes, packing, shipping and
insurance charges, and less returns, allowances, and discounts actually allowed;
and (iii) in the case of any use of any Licensed Product by LICENSEE, any
Affiliate or any third party for the purpose of any testing or studies necessary
to obtain FDA Approval, Zero Dollars ($0.00).

 

1.5“Valid Claim” shall mean any claim contained in any pending patent
application or issued patent included within the Patents which has not been
abandoned or declared invalid in a non-appealable order, as the case may be, and
which would be infringed by the manufacture, use or sale of Licensed Products in
the absence of the licenses granted hereunder.

 

1.6“Territory” shall mean all countries, worldwide.

 

1.7“Field of Use” shall mean:

 

(b)All Diagnostic and Imaging Applications; and

 

(b)All Therapeutic Applications.

 

1.8“Therapeutic Applications” shall mean any use of a Licensed Product for the
curative treatment or healing of disease or injury.

 

1.9“Diagnostic or Imaging Applications” shall mean any use of a Licensed Product
for purposes of the investigation or determination of the nature or extent of
any disease or injury.

 

ARTICLE II — GRANTS

 

2.1PRF grants, subject to the terms of this Agreement, to LICENSEE a
royalty-bearing, exclusive license under the Patents to make, to have made, use
and sell Licensed Products in the Field of Use in the Territory.

 

LICENSEE shall have the right to grant sublicenses under the license granted
herein, and to extend the sublicenses to any third party or Affiliate of
LICENSEE.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-2-

 

  

LICENSEE shall notify PRF promptly of any grant of sublicense hereunder and the
terms thereof.

 

2.2PRF shall reserve, and the license granted shall be subject to the
royalty-free right in PRF (or in Purdue University, if PRF’s rights are assigned
to the University) to make or have made for its use (but not to sell) the
products or devices (or the rights to practice the process, if a process
invention) under each patent, provided that such reserved rights shall be used
by PRF (or the University as the case may be) solely for educational and
research purposes and not for commercial purposes.

 

2.3All rights reserved to the United States Government and others under Public
Law 96-517 and 98-620 shall remain and shall in no way be affected by this
Agreement. Portions of the Patents were developed under Grant 89-45-DC8-88-11465
awarded by the National Science Foundation.

 

2.4PRF hereby warrants that it is the owner of the Patents and that such Patents
are not subject to any lien, encumbrance, license or claim of ownership of any
third party, except to the extent stated in Section 2.4, in derogation of the
rights granted to LICENSEE in this Agreement.

 

ARTICLE III — DUE DILIGENCE

 

3.1(a) LICENSEE shall use its best efforts to bring one or more Licensed
Products in the Field of Use to market through a thorough, vigorous and diligent
program for exploitation of Patents. LICENSEE shall supply to PRF a business and
project plan for the Licensed Products to PRF no later than twelve (12) months
after the Effective Date.

 

(b) LICENSEE further agrees to secure $[*] to be expended for the testing and
development of the Licensed Products. Once this initial funding of $[*] has been
expended (the “Crossover Date”), LICENSEE shall provide evidence of obtaining
Additional Support needed to develop the technology. Additional support shall be
defined as:

 

(I)Having secured additional funding of at least $[*]; or

 

(II)Enter into a venture for the development and commercialization of the
Diagnostic Imaging and Therapeutic applications of the Licensed Products.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-3-

 

  

If after 24 months after the Crossover Date the LICENSEE has not provided
evidence of Additional Support, this Agreement may be terminated on written
notice of PRF.

 

(d) LICENSEE further agrees to begin the development of Therapeutic Applications
of the Licensed Products, other than those involving Gene Therapy, no later than
eighteen months from the Effective Date.

 

(e) LICENSEE further agrees to provide evidence of being in bona fide
negotiations or in-house development for Gene Therapy applications no later than
thirty-six (36) months from the Effective Date.

 

(f) LICENSEE further agrees to provide $[*] over a three year period from
Effective Date to fund research at Purdue University.

 

3.2It at any time following twenty-four (24) months following FDA Approval, PRF
is of the opinion that LICENSEE is not meeting the public demand for Licensed
Products, PRF shall notify LICENSEE to that effect and LICENSEE shall have six
(6) months after such notice within which to meet such demand or to make other
arrangements satisfactory to PRF. If at the end of six (6) months’ period PRF is
not satisfied that the public demand is or will be reasonably met by LICENSEE,
PRF may, at its option, terminate the license or convert the exclusive license
to a non-exclusive license upon sixty (60) days’ notice to LICENSEE. Net sales,
based upon Sales Value, of [*] or more of the Licensed Products by LICENSEE and
any sublicensees during the first twenty-four (24) months following FDA Approval
shall be regarded by PRF as meeting the public demand. Public demand is defined
as having the product/process available in quantities sufficient to satisfy the
needs of the public at a reasonable cost.

 

ARTICLE IV — PRF ROYALTY OBLIGATIONS

 

4.1LICENSEE shall pay PRF licensing fees according to the following schedule:

 

(b)$[*] on the Effective Date;

 

(b)$[*] six months after the Effective Date;

 

(b)$[*] twelve months after the Effective Date;

 

(b)$[*] eighteen months after the Effective Date; and

 

(b)$[*] twenty-four months after the Effective Date.

 

4.2Subject to all the terms and conditions of this Agreement, for each calendar
year this Agreement is in effect, LICENSEE shall pay to PRF an earned royalty,
which shall be agreed to in writing by the parties and which shall not exceed
the maximum percentages set forth below, calculated as a percentage of the Sales
Value of Licensed Products used or sold by LICENSEE, it sublicensees or its
Affiliates in the Territory during such calendar year. The maximum royalty
percentages shall be:

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-4-

 

  

(b)[*] for Therapeutic Applications

 

(b)[*] for Diagnostic and Imaging Applications

 

At any time during the term of this Agreement, the parties shall be free to
renegotiate, in good faith, the earned royalty percentages previously agreed to;
provided that, in no event shall the renegotiated royalty percentages exceed the
maximum royalty percentages set forth above.

 

4.3LICENSEE shall pay to PRF an annual minimum royalty for each calendar year
during the life of this Agreement beginning in calendar year 1998. The minimum
royalty shall be payable on or before December 31 of each such calendar year.
The minimum royalties shall be as follows:

 

2002  $[*]  2003  $[*]  2004  $[*]  2005  $[*]  Each year thereafter  $[*] 

 

If earned royalties for any calendar year do not equal or exceed the minimum
royalty owed for that calendar year, LICENSEE shall pay PRF an amount equal to
the difference between the calendar year earned royalty and the calendar year
minimum royalty, said amount payable on or before January 31 of the next
following calendar year.

 

ARTICLE V — RECORDS, REPORTS, PAYMENTS

 

5.1LICENSEE shall keep accurate books and records showing all sales and use by
LICENSEE and its sublicensee of Licensed Products, together with such other
information as shall be necessary to enable earned royalties to be computed, and
on or before the last day of March, June, September, and December of each year
during the life of this Agreement. LICENSEE shall render to PRF a written report
showing the calculation, in reasonable detail, of earned royalty for the
preceding calendar quarter and shall accompany each such report with payment of
any amount shown to be due. Such reports are to be made by LICENSEE whether or
not royalties are owed. Such reports and any royalties due will be made to PRF
within thirty (30) days of the end of each calendar quarter. LICENSEE’s records
and books shall be open during reasonable business hours for reasonable
inspection by a certified public accountant appointed and paid for by PRF and
reasonably acceptable to LICENSEE, to determine the accuracy of such royalty
statements and payments but for not other purpose. PRF agrees that it and its
designees shall keep confidential and shall not disclose or use for purposes
other than those set forth in Section 5.1, any information, report or document
provided to or made available to PRF or its designee.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-5-

 

  

ARTICLE VI — PATENT PROSECUTION

 

6.1PRF shall apply for and seek issuance of Patents and shall maintain the
Patents for the duration of the term of the Patents during the term of this
Agreement. The prosecution, filing and maintenance of all Patents shall be the
primary responsibility of PRF; provided, however, LICENSEE shall have reasonable
opportunities to advise PRF and shall cooperate with PRF in such prosecution,
filing, and maintenance. PRF shall promptly provide LICENSEE copies of all
notices and correspondence to or from the U.S .Patent and Trademark Office and
any foreign patent offices.

 

6.2Payment of all fees and costs relating to the filing, prosecution, and
maintenance of the Patents shall be the responsibility of LICENSEE, whether or
not such fees and costs were incurred before or after the date of this
Agreement. PRF acknowledges receipt of patent expenses in the amount of
$209,705.41 (see Appendix C) which covers all prior patent expenses through
April 30, 1998.

 

ARTICLE VII — INFRINGEMENT/ENFORCEMENT

 

7.1If during the term of this Agreement one ore more Patents licensed hereunder
is or appears to be infringed by a third party within the Field of Use, then the
party having knowledge thereof shall notify the other and the parties shall
consult to consider what, if any, action should be taken. Under no circumstances
shall PRF have the obligation to enforce Patents. LICENSEE shall have the first
right (but not the obligation) to notify the infringer and/or initiate
litigation or legal proceedings to abate the infringement, with the prior
consent of PRF. PRF may elect to join in any such legal proceedings against the
alleged infringer. In the event LICENSEE has not initiated such legal
proceedings within six (6) months after becoming aware of the infringement, then
PRF may initiate such legal proceedings on its own behalf; and thereafter,
LICENSEE may elect to join in those proceedings.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-6-

 

  

7.2If PRF elects to join in legal proceedings commenced by LICENSEE, or if
LICENSEE elected to join in legal proceedings commanded by PRF, all fees and
costs incurred therein, and all damages shall be the responsibility of PRF. If
one Party elects not to join in legal proceedings initiated by the other Party,
then the initiating Party shall be responsible for all fees and costs incurred
therein. All reasonable costs and expenses incurred as a result of said legal
proceedings shall be recoverable by LICENSEE out of damages and awards recovered
by LICENSEE and/or PRF. Any remaining amounts from damages and awards, once
costs and expenses have been recovered, shall be divided equally between
LICENSEE and PRF. Each Party shall reasonably cooperate with the other Party,
whether joining or not, in the conduct of the proceedings (such as by joining in
name only); however, where PRF is joined in any such legal proceedings in name
only as a necessary party and not at its election, then LICENSEE shall indemnify
and hold harmless PRF from and against any and all actions, claims, and
counterclaims brought against PRF, and LICENSEE agrees to pay all legal
expenses, damages, and costs which may be finally assessed against PRF in such
actions, claims, and counterclaims.

 

7.3PRF makes no warranty that the subject matter of the invention licensed
hereunder will not infringe any third party patent and PRF makes no covenant
either to defend any infringement charge by a third party or to institute action
against infringers of any Patents hereby licensed.

 

7.4If LICENSEE, any sublicensee or customer is named as a defendant in a lawsuit
(hereinafter “Defendant”) charging Defendant with patent infringement as a
result of its manufacture or sale of Licensed Products or its use of Licensed
Products as disclosed in Patents or otherwise contending that Defendant does not
have the right to manufacture, sell or so use Licensed Products, and LICENSEE so
notifies PRF that such a lawsuit has been filed and provides PRF with copies of
the Complaint and all papers associated with its filing. LICENSEE shall have the
right to establish an Escrow Account for the mutual benefit of PRF and LICENSEE.
For so long as LICENSEE bears any liability for costs or damages as a result of
such lawsuit LICENSEE shall be entitled to deposit one-half (1/2) of the royalty
payments to be paid to PRF under Paragraph 4.2 hereof into said Escrow Account.
The other one-half (1/2) of the royalty payments required to be paid under
Paragraph 4.2 hereof shall continue to be paid to PRF under the terms of this
Agreement. If no royalty payments are yet due PRF during the period of the
defense of any such alleged infringement, LICENSEE shall be entitled to accrue a
credit for all sums expended to pay any costs and to pay any damages which may
be awarded for infringement, and to offset these expenditures against any
royalties to be paid to PRF.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-7-

 

  

The amounts deposited into the Escrow Account shall be used to pay LICENSEE’s
out-of-pocket monetary expenses actually incurred in defending the lawsuit,
including attorneys’ fees and any damages assessed against Defendant based
specifically and only on Defendant’s manufacture, use or sale of Licensed
Products. The Escrow account shall be established as a Federally Insured deposit
account earning interest not less than money market or equivalent rates. The
agreement establishing the Escrow Account shall require the Escrow Agent to
provide PRF and LICENSEE with accurate accounting reports, to reimburse LICENSEE
for its said expenses as approved in writing by PRF, and to remit to PRF any
balance left in said account immediately all costs have been paid and all damage
awards have been satisfied. PRF shall approve all of out-of-pocket expenses for
reimbursement by the Escrow Agent provided the expenses are accurately
documented for PRF and shown to be reasonably necessary to the defense of the
lawsuit or an actual payment of assessed damages. LICENSEE shall have no
recourse against PRF concerning such a lawsuit other than the provisions of this
Section 7.4.

 

ARTICLE VIII — PRODUCT LIABILITY

 

8.1LICENSEE shall indemnify and save PRF and/or Purdue University harmless from
any and all claims, demands, actions and causes of action against, PRF whether
groundless or not, in connection with any and all injuries, losses, damages or
liability of any kind whatsoever arising, directly or indirectly, out of use,
distribution, or sale of Licensed Products by or through the LICENSEE or its
Affiliates or sublicensees whether or not the claims, demands, actions or causes
of action are alleged to have resulted in whole or in part from the negligent
acts or omissions of PRF and/or Purdue University or from acts or omissions of
such persons for which they are or any of them would otherwise be strictly
liable. This indemnification obligation shall include, without limiting the
generality of the foregoing, reasonable attorney fees and other costs or
expenses incurred in connection with the defense of any and all such claims,
demands, actions, or causes of action, and shall extend to the Trustees,
officers, employees, and agents of PRF and/or Purdue University. This
indemnification obligation does not extend to any occurrences or events whether
at the PRF’s or Purdue University’s facilities or elsewhere except those
occurring in connection with the use, distribution, or sale of Licensed Products
by or through LICENSEE, or its Affiliates.

 

8.2LICENSEE shall obtain and carry in full force and effect liability insurance
which shall protect LICENSEE and PRF in regard to the events covered by
Section 8.1 herein. LICENSEE shall name PRF as an additional name insured on
said liability insurance. The policy of said liability insurance shall require
written notice of termination to be provided to PRF at least thirty (30) days
prior to expiration or other cancellation thereof.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-8-

 

  

8.3PRF hereby warrants that as of the Effective Date, it is aware of no fact
which places the validity of the Patents into question. Further, PRF hereby
warrants that as of the Effective Date, it is unaware of any patent or claim by
any third party upon the basis of which PRF has any reason to believe that the
making, using or selling of any Licensed Product will infringe any valid United
States patent.

 

8.4EXCEPT TO THE EXTENT EXPRESSLY STATED TO THE CONTRARY IN THIS AGREEMENT, PRF
SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AS TO THE CONDITION, MERCHANTABILITY, DESIGN, OPERATION OR FITNESS FOR
USE OF LICENSED PRODUCTS OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO LICENSED PRODUCTS OR LICENSED PATENTS. PRF
EXPRESSLY MAKES NO WARRANTY OF VALIDITY OF PATENTS LICENSED HEREUNDER.

 

ARTICLE IX — EXPORT CONTROLS

 

9.1It is understood that PRF is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the Export Administration Act of 1979), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and regulations. The transfer of certain technical data and commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by LICENSEE that LICENSEE shall not export data or
commodities to certain foreign countries without prior approval of such agency.
PRF neither represents that a license shall not be required nor that, if
required, it shall be issued.

 

ARTICLE X — NON-USE OF NAMES

 

10.1LICENSEE shall not use the names of the Purdue Research Foundation nor
Purdue University nor any of its employees, nor any adaptation thereof, in any
advertising, promotional or sales literature without prior written consent
obtained from PRF in each case, except that LICENSEE may state that it is
licensed by PRF under one or more of the Patents and/or applications comprising
the Patents.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-9-

 

  

10.2LICENSEE agrees that it will not under any circumstances advertise or
otherwise state or imply that PRF or Purdue University has tested or approved
any product or process.

 

ARTICLE XI — ASSIGNMENT

 

11.1This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their successors and permitted assigns. LICENSEE shall be permitted to
assign its rights and obligations under this Agreement upon the written consent
of PRF, which shall not be unreasonably withheld.

 

ARTICLE XII — TERMINATION

 

12.1If LICENSEE shall be in default of any material obligation hereunder, and
shall fail to remedy such default within ninety (90) days after notice thereof
by PRF, this Agreement may be terminated at the option of PRF by notice to that
effect.

 

12.2LICENSEE shall have the right to terminate this Agreement at any time by
giving notice in writing to PRF of its intent to do so at least sixty (60) days
prior to a termination date designated in said notice. In the event this
Agreement is terminated pursuant to this paragraph 12.2, LICENSEE must pay PRF,
not later than sixty (60) days after said designated termination, any royalties
due under Article IV prior to the designated termination date.

 

12.3In the event of any termination under this Article, LICENSEE shall, at PRF’s
request, assign its rights under any sublicense agreement hereunder to PRF.

 

12.4Unless otherwise terminated as provided herein, this Agreement shall remain
in full force and effect until the expiration of the last-to-expire of the Valid
Claim or Claims.

 

12.5This License Agreement shall be voidable by PRF in the event LICENSEE files
bankruptcy.

 

ARTICLE XIII — PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS

 

13.1Service of all notices or reports provided for herein shall be deemed duly
given if sent by registered or certified mail, postage prepaid, to the addresses
below. The date of mailing shall be the date of such notice.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-10-

 

  

LICENSEE: President   Endocyte Corporation   1291 Cumberland, Suite E   West
Lafayette, Indiana 47906     PRF: Office of Technology Transfer (P-88080)  
Purdue Research Foundation   1063 Hovde Hall, Room 300   West Lafayette, IN
47907-1063

 

13.2LICENSEE agrees to give PRF reasonable notice of all management meetings to
be held by LICENSEE involving the Licensed Products and will permit PRF to
attend all such meetings.

 

ARTICLE XIV — GENERAL

 

14.1PRF warrants and represents that as of the date of this Agreement it is the
exclusive and sole owner of the Patents and that PRF has the right to make the
conveyances set forth herein.

 

14.2LICENSEE shall mark the Licensed Products in accordance with 35 U.S.C. 287
and shall require same of any Affiliates or sublicensees.

 

14.3PRF shall not be liable to LICENSEE for failure by LICENSEE to obtain profit
or income from Licensed Products.

 

14.4This Agreement shall be construed according to the laws of the State of
Indiana. It constitutes the entire agreement between the Parties hereto with
respect to the subject matter hereof and may not be modified or extended except
by written document signed by an executive officer of the Parties.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-11-

 

  

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.

 

PURDUE RESEARCH FOUNDATION   ENDOCYTE CORPORATION   (PRF)   (LICENSEE)          
/s/ William E. Baitinger   /s/ P. Ron Ellis           Signature   Signature    
      William E. Baitinger   P. Ron Ellis           Typed Name   Typed Name    
      Senior Technology Manager   President/CEO           Title   Title  

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-12-

 

  

Appendix A

 

ADD:

 

Title:

 

STRATEGY FOR PHARMACEUTICAL TARGETING

 

Purdue                     Reference           Filing/         Number   Matter #
  Serial #   Issue Date   Title   Status                       P-00110.00.WO  
290.00260201   PCT/US02/13045   4/24/02   FOLATE MIMETICS AND
FOLATE-RECEPTOR BINDING CONJUGATES THEREOF   File Demand for
Preliminary Examination
By 11/24/02

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

APPENDIX A

 

U.S. Patents and Patent Applications

 

S/N 07/690,530
S/N 08/254,299
S/N 08/630,383
S/N 08/752,671
S/N 09/541,482
S/N 09/452,727
S/N 09/506,505

 

PCT Applications

 

PCT/US97/05842
PCT/US97/18475

 

Foreign Patents and Patent Applications

 

European Patent No. 0 510 949 B (based on European Patent Application
No. 92303618.0)
European Patent Application No. 97917902.5
European Patent Application No. 97949336.8

 

Japanese Patent No. 3105629 (based on Japanese Patent Application No. 04-89223)
Japanese Patent Application No. 9-536451

 

Canadian Patent Application No. 2066810
Canadian Patent Application No. 2218737

 

Australian Patent Application No. 26100/97

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

AMENDMENT TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 21st day of February, 2001 amends the
Agreement executed October 21, 1998 between Purdue Research Foundation
(hereinafter known as PRF) and Endocyte Corporation (hereinafter known as
LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

1.   Appendix A         The following technology entitled, “Folate Mediated
Targeting of Antigens and Haptens to Tumors” (PRF Ref. No.: P-99072) is being
added to the Exclusive License Agreement executed on October 21, 1998.        
PRF is the owner of this technology by assignment of the United States Patents
and corresponding patents in other countries (hereinafter, together with all
divisions, continuations, continuations-in-part, foreign counterparts, and
reissues thereof).

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.





 

Purdue Research Foundation   Endocyte Corporation           By: /s/ Elizabeth J.
Kuuttila   By: /s/ P. Ron Ellis             Elizabeth J. Kuuttila     P. Ron
Ellis   Asst. Vice President and Director     President and CEO

 

Agreed and Acknowledged        /s/ Philip S. Low   Philip S. Low   

 



[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

AMENDMENT #4 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 17th day of June, 2002 amends the
Agreement executed October 21, 1998 between Purdue Research Foundation
(hereinafter known as PRF) and Endocyte Corporation (hereinafter known as
LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

Witnesseth

 

Add

 

PRF and LICENSEE are joint owners of technology disclosed as P-00110.

 

Grant

 

Replace

 

Article 2.1 — PRF grants, subject to the terms of this Agreement to the extent
of its rights in Patents, a royalty-bearing, exclusive license under the Patents
to make, to have made, use, sell and import and sell Licensed Products in the
Field of Use in the Territory.

 

Patent Prosecution

 

Add

 

Article 6.6 — LICENSEE is responsible for prior patent costs for P-00110 in the
amount of $10,293.05 whether or not such fees and costs were incurred before or
after the date of Agreement. LICENSEE shall pay patent costs in three
(3) installments beginning upon execution of the Amendment and three (3) month
intervals after such date. See schedule below:

 

Upon execution of Amendment  $3,431.01  3 months after execution  $3,431.02 
3 months after last payment  $3,431.02 

 

Appendix A

 

Add technology entitled, “Strategy for Pharmaceutica Targeting” (PRF Ref. No.:
P-00110), see attached.

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 



Purdue Research Foundation   Endocyte Corporation           By: /s/ Elizabeth J.
Kuuttila   By: /s/ P. Ron Ellis             Elizabeth J. Kuuttila     Name P.
Ron Ellis   Asst. Vice President and Director       President and CEO



 

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

AMENDMENT #5 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 20th day of November, 2002 amends the
Agreement executed October 21,1998 between Purdue Research Foundation
(hereinafter known as PRF) and Endocyte Corporation (hereinafter known as
LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

1.WITNESSETH

 

Add

 

PRF is the owner of the technology entitled, “Method of Treatment Using
Ligand-Immunogen Conjugates (Toll-like receptors)” PRF Reference Number P-01118
by assignment of the United States Patents and corresponding patents in other
countries (hereinafter, together with all divisions, continuations,
continuations-in-part, foreign counterparts, and reissues thereof).

 

2.Appendix A

 

Replace with the following Appendix A

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date fist above written.

 



Purdue Research Foundation   Endocyte Corporation           By: /s/ Elizabeth J.
Kuuttila   By: /s/ P. Ron Ellis             Name: Elizabeth J. Kuuttila     P.
Ron Ellis   Title: Assistant Vice President     President & CEO     for
Technology Commercialization      



  

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

AMENDMENT #6 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 22nd day of April, 2003 amends the
Agreement executed October 21, 1998, (hereinafter AGREEMENT) between Purdue
Research Foundation (hereinafter known as PRF) and Endocyte Corporation
(hereinafter known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

1.Appendix A

 

LICENSEE has requested and PRF agrees to add the following technologies
entitled, “Imaging of Inflammation in Atherosclerosis” PRF reference number
P-03046 and “Lupus” PRF reference number P-03055.

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 



Purdue Research Foundation   Endocyte Corporation           By: /s/ Simran Trana
  By: /s/ P. Ron Ellis             Simran Trana     P. Ron Ellis   Director,
Life Sciences     President & CEO



 

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

AMENDMENT TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 7th day of, June 2006 amends the
Agreement executed October 21, 1998, (hereinafter AGREEMENT) between Purdue
Research Foundation (hereinafter known as PRF) and Endocyte, Inc. (hereinafter
known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

Licensee has requested and PRF agrees to add the following technology entitled
“Folate-receptor Targeted Therapy to Monocyte-induced Inflammation” PRF
Reference No. 64327 to Appendix A of the AGREEMENT.

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.



 

Purdue Research Foundation   Endocyte, Inc.           By: /s/ Joseph B. Hornett
  By: /s/ Ron P. Ellis             Joseph B. Hornett     Ron P. Ellis   Senior
Vice President     President & CEO

 

Date: 6/8/2006   Date: June 8, 2006

 



[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

AMENDMENT TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 10th day of, October 2006 amends the
Agreement executed October 21, 1998, (hereinafter AGREEMENT) between Purdue
Research Foundation (hereinafter known as PRF) and Endocyte, Inc. (hereinafter
known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

Licensee has requested and PRF agrees to add the following technology entitled
“Folate Receptor Positive Endothelial Progenitor Cells (EPC)” PRF Reference
No. 64556 to Appendix A of the AGREEMENT.

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

Purdue Research Foundation   Endocyte, Inc.           By: /s/ Joseph B. Hornett
  By: /s/ Ron P. Ellis             Joseph B. Hornett
Senior Vice President     Ron P. Ellis
President & CEO

 

Date: 10/12/2006   Date: 12 Oct 06

 



 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

AMENDMENT TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 10th day of October, 2006 amends the
Agreement executed October 21, 1998, (hereinafter AGREEMENT) between Purdue
Research Foundation (hereinafter known as PRF) and Endocyte, Inc. (hereinafter
known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

Licensee has requested and PRF agrees to add the following technology entitled
“Detection of Folate Binding Protein with Enhanced Sensitivity Using a
Functionalized Quartz Crystal Microbalance Sensor” PRF Reference No. 64616 to
Appendix A of the AGREEMENT.

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.



 

Purdue Research Foundation   Endocyte, Inc.         By: /s/ Joseph B. Hornett  
By: /s/ Ron P. Ellis             Joseph B. Hornett     Ron P. Ellis   Senior
Vice President     President & CEO

 

Date: 10/12/2006   Date: 12 Oct 06



 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.
-2-

 

  

AMENDMENT #9 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 1st day of, December 2006 amends the
Agreement executed October 21, 1998, (hereinafter AGREEMENT) between Purdue
Research Foundation (hereinafter known as PRF) and Endocyte, Inc. (hereinafter
known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

Licensee has requested and PRF agrees to add the following technologies to
Appendix A of the AGREEMENT.

 

“Low Dose Irradiation Enhances the Efficacy of Folate-hapten Targeted
Immunotherapy” PRF Reference No. 64510 and “Folate Compounds Conjugated to F-18
for Use as Disease Diagnostics/Prognostics” PRF Reference No. 64261

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

Purdue Research Foundation   Endocyte, Inc.         By: /s/ Joseph B. Hornett  
By: /s/ Ron P. Ellis             Joseph B. Hornett     Ron P. Ellis   Senior
Vice President     President & CEO

 

Date: 12/8/2006   Date: Dec. 8, 2006

  

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

AMENDMENT #10 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 22nd day of May, 2007 amends the
Amended and Restated Agreement executed on October 21, 1998, (hereinafter
AGREEMENT) between Purdue Research Foundation (hereinafter known as PRF) and
Endocyte Corporation (hereinafter known as LICENSEE).

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

LICENSEE has requested and PRF agrees to add the following technologies to
Appendix A of the AGREEMENT

 

“Method of Imaging Localized Infections” PRF reference number 64811;

 

“Novel PET Imaging Agents” PRF reference number 64812

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

Purdue Research Foundation   Endocyte Corporation         By: /s/ Joseph B.
Hornett   By: /s/ P. Ron Ellis             Joseph B. Hornett
Senior VP, Treasurer & COO     P. Ron Ellis
President & CEO

 

      Date: 23 May 07

  

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

AMENDMENT #11 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 25th day of April, 2008 (“Amendment
Effective Date”) amends the Amended and Restated License Agreement executed on
October 21st, 1998, (hereinafter AGREEMENT) between Purdue Research Foundation
(hereinafter known as PRF) and Endocyte Corporation (hereinafter known as
LICENSEE) with respect to the matters addressed in this Agreement.

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

The following Patents are added to Appendix A of the AGREEMENT as of the
Amendment Effective Date.

 

1.“In Vivo Multiphoton Flow Cytometer” PRF Reference No. 64399

 

       Field of Use for 64399 is limited to Folate-dependent uses only.

 

Purdue Ref. No:   Serial/Patent No.   Country   File/Issue Date   Comments
64399.00.US   N/A   U.S.   3/21/2008   Filed 64399.00.WO   PCT/US06/037112  
World   9/22/2006   Nationalized

 

2.“Ex-vivo Flow Cytometry Method and Device” PRF Reference No. 64731

 

Purdue Ref. No:   Serial/Patent No.   Country   File/Issue Date   Comments
64731.00.WO   PCT/US07/023176   World   11/3/2007   Filed

 

All other terms and conditions of the original agreement remain unchanged and in
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

Purdue Research Foundation   Endocyte Corporation           By: /s/ Joseph B.
Hornett   By: /s/ P. Ron Ellis             Joseph B. Hornett
Senior VP, Treasurer & COO     P. Ron Ellis
President & CEO

 

      Date: 28 Apr 08

  

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

AMENDMENT #12 TO
EXCLUSIVE LICENSE AGREEMENT

 

THIS AMENDMENT, made and entered into this 11th day of September, 2009
(“Amendment Effective Date”) amends the Amended and Restated License Agreement
executed on October 21st, 1998, and all subsequent Amendments (hereinafter
AGREEMENT) between Purdue Research Foundation (hereinafter known as PRF) and
Endocyte Corporation (hereinafter known as LICENSEE) with respect to the matters
addressed in this Agreement.

 

NOW THEREFORE, the parties hereto do hereby agree as follows:

 

1.Amendment #11 added PRF Ref. No. 64399 to the Appendix A of the AGREEMENT. The
field of use for 64399 is hereby amended as follows.

 

Field of Use for 64399 is limited to any vitamin-dependent, including
folate-dependent, uses including any process, machine, manufacture, or
composition of matter.

 

2.The following Patents are added to Appendix A of the AGREEMENT “Folate
Conjugated Immunogens” PRF Reference No. 64871

 

Purdue Ref. No:   Serial/Patent No.   Country   File/Issue Date   Comments
64871.P1.US   60/932,823   U.S.   6/1/2007   Filed 64871.P2.US   60/941,840  
U.S.   6/4/2007   Filed 64871.00.US   12/130,121   U.S.   5/30/2008   Filed

 

 All other terms and conditions of the original agreement remain unchanged and
in effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 



Purdue Research Foundation   Endocyte Corporation         By: /s/ Joseph B.
Hornett   By: /s/ P. Ron Ellis             Joseph B. Hornett     P. Ron Ellis  
Senior VP, Treasurer & COO     President & CEO

 

      Date:   1 Oct 09

  

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 



 

AMENDMENT #13 to EXCLUSIVE LICENSE AGREEMENT

 

This AMENDMENT, made and entered into effective April 14, 2014 amends the
Amended and Restated License Agreement executed on October 21, 1998 and
previously amended (hereinafter “Agreement”) between Purdue Research Foundation
(hereinafter known as PRF) and Endocyte, Inc. (hereinafter known as LICENSEE) as
follows:

 

1.The following is added to the preamble of the Agreement:

 

WHEREAS Section 7.1(a) of the Restated Master Research Agreement effective July
1, 2013 (the “MRA”) specifies prospectively from October 21, 1998 that each
certain “Eligible Disclosure will be amended to Schedule A of the 1998 License
Agreement, and any patent prosecution arising under the Eligible Disclosure will
be administered under the 1998 License Agreement”, and

 

WHEREAS the definition of Patents hereunder shall be deemed to include any and
all patent applications, divisionals, continuations, continuations-in-part,
foreign counterparts and reissues derived from an Eligible Disclosure (as
defined below) that is amended to this Agreement;

 

2.The following definition is added to the Agreement:

 

1.11 “Eligible Disclosure” shall have the meaning set forth in the MRA.

 

3.The following is added to Article 2 of the License Agreement.

 

2.7 Appendix A constructively includes all Eligible Disclosures that are subject
to Article 7.1(a) of the MRA, whether or not those Eligible Disclosures are
expressly identified in Appendix A of this Agreement. The Parties shall amend
this Agreement no less than annually to update Appendix A to list all
constructively included Eligible Disclosures.

 

4.The following Patents are expressly added to Appendix A of the Agreement:

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

Purdue
Reference
Number   Endocyte
Matter
Number   Application
Number   Filing Date   Patent
Number   Title   Status                           64510.00.US   3220C-206923  
12/162,661   7/30/2008   8168164   TARGETED CONJUGATES AND RADIATION   Issued  
                        64812.00.US   3220C-209264   12/526,096   8/06/2009  
8586595   POSITRON EMISSION TOMOGRAPHY IMAGING METHOD   Issued                  
        63046.OA.US   3220C-216202   13/083,121   4/08/2011   8383354  
DIAGNOSTIC METHOD FOR ATHEROSCLEROSIS   Issued                          
61023.1A.US   3220C-221773   13/529,823   6/21/2012   8388977   DIAGNOSIS OF
MACROPHAGE MEDIATED DISEASE   Issued                           96114.00.US  
3220C-62306   09/529,682   4/17/2000   6291673   FOLIC ACID DERIVATIVES   Issued
                          99072.00.US   3220C-67883   09/822,379   3/30/2001  
7033594   METHOD OF TREATMENT USING LIGAND-IMMUNOGEN CONJUGATES   Issued        
                  61023.00.US   3220C-70808   10/138,275   5/02/2002   7740854  
TREATMENT AND DIAGNOSIS OF MACROPHAGE MEDIATED DISEASE   Issued                
          63046.00.US   3220C-76260   11/022,088   12/23/2004   7977058  
DIAGNOSTIC METHOD FOR ATHEROSCLEROSIS   Issued                          
99072.10.US   3220C-79124   11/274,973   11/16/2005   8105608   METHOD OF
TREATMENT USING LIGAND-IMMUNOGEN CONJUGATES   Issued

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

Purdue
Reference
Number   Endocyte
Matter
Number   Application
Number   Filing
Date   Patent
Number   Title   Status                           65768.04   3220C-223514  
PCT/US2013/028277   2/28/2013       FOLATE RECEPTOR ALPHA BINDING LIGANDS  

Nat’l

 

8/29/14

                          [*]   [*]   [*]   [*]       [*]   [*]                
          61118.00.US   3220C-71268   10/259,006   09/24/2002       METHOD OF
TREATMENT USING LIGAND-IMMUNOGEN CONJUGATES   Pending                          
[*]   [*]   [*]   [*]       [*]   [*]                           [*]   [*]   [*]
  [*]       [*]   [*]                           64812.10   3220C-227013  
14/058,567   10/21/2013       POSITRON EMISSION TOMOGRAPHY IMAGING METHOD  
Pending                           [*]   [*]   [*]   [*]       [*]   [*]        
                  64327.08   3220C-224488   13/793,654   3/11/2013       IMAGING
AND THERAPEUTIC METHOD USING MONOCYTES   Pending                          
61023.30   3220C-224487   13/795,059   3/12/2013       TREATMENT AND DIAGNOSIS
OF MACROPHAGE MEDIATED DISEASE   Pending                           63046.13  
3220C-223673   13/714,659   12/14/2012       DIAGNOSTIC METHOD FOR
ATHEROSCLEROSIS CONJUGATES   Pending                                            
       

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

Purdue
Reference
Number   Endocyte
Matter 
Number   Application
Number   Filing Date   Patent
Number   Title   Status                           65514.03   3220C-223498  

13/700,358

 

  11/27/2012       DELIVERY OF AGENTS TO INFLAMED TISSUES USING FOLATE-TARGETED
LIPOSOMES   Pending                           61023.1B.US   3220C-221268  
13/463,447   5/03/2012       TREATMENT AND DIAGNOSIS OF MACROPHAGE MEDIATED
DISEASE   Pending                           65296.00.US   3220C-217905  
13/254,637   9/2/2011       METHOD FOR EARLY IMAGING OF ATHEROSCLEROSIS  
Pending                           64811.00.US   3220C-210313   12/601,960  
9/28/2010       METHOD OF IMAGING LOCALIZED INFECTIONS   Pending                
          64327.10.US   3220C-208461   12/391,981   2/24/2009       IMAGING AND
THERAPEUTIC METHOD USING MONOCYTES   Pending                           66099-03
      13/779,501   2/27/2013       METHODS FOR TREATING CANCER   Pending        
                  64556-04       13/910,306   6/5/2013       METHOD OF DETECTING
ENDOTHELIAL PROGENITOR CELLS   Pending                           65529.00.US  
20150-215800   13/063,889   3/14/2011       FOLATE RECEPTOR BINDING CONJUGATES
OF ANTIFOLATES   Pending                           65401.00.US   20150-216164  
13/124,408   4/15/2011       FOLATE TARGETING OF NUCLEOTIDES   Pending          
                64261.00.US   3220C-203451   11/793,459   12/23/2005      
POSITRON EMISSION TOMOGRAPHY IMAGING METHOD   Pending

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

 

Purdue
Reference
Number   Endocyte
Matter 
Number   Application
Number   Filing Date   Patent
Number   Title   Status                           63055.00.WO   3220C-75156  

PCT/US2004/

014097

 

5/6/2004

 

      CONJUGATES AND USES THEREOF   Expired

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

  

All other terms and conditions of the Agreement remain unchanged and in effect.

 

IN WITNESS WHEREOF, the parties have executed this AMENDMENT effective as of
April 14, 2014.

 

Purdue Research Foundation   Endocyte, Inc.           By:   /s/ Daniel J. Hasler
  By: /s/ P. Ron Ellis

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment pursuant to, as
applicable, Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and
Rule 406 of the Securities Act of 1933, as amended.

 

